Citation Nr: 0206153	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person, or on account 
of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel







INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in September 1999 and July 
2001.


FINDINGS OF FACT

1. The veteran's disabilities are peripheral vascular disease 
of the right leg, evaluated as 40 percent disabling; 
peripheral vascular disease of the left leg, evaluated as 
20 percent disabling; radiation proctitis, evaluated as 20 
percent disabling; hypertension, evaluated as 10 percent 
disabling; history of prostate cancer, evaluated as 10 
percent disabling; anemia, evaluated as 10 percent 
disabling; gastroesophageal reflux disease (GERD), 
evaluated as 10 percent disabling; degenerative changes in 
the left knee, evaluated as 10 percent disabling; and 
residuals of a fracture of the left fibula, left foot 
hallux valgus, residuals of a fracture of the left second 
metatarsal, a deviated nasal septum, residuals of a 
forehead laceration, and chronic obstructive pulmonary 
disease (COPD), all evaluated as noncompensably disabling.

2. The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental 
or physical incapacity; and has not established a factual 
need for aid and attendance.

3. The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself.  He does not require care or 
assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.

4. The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, nor 
substantially confined to his home or immediate premises 
by reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met. 38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  

In this regard, the veteran was informed of the requirements 
necessary to establish his claim and the pertinent law and 
regulations in the statement of the case and supplemental 
statements of the case.  Additionally, he was informed in an 
April 2002 supplemental statement of the case of the contents 
of the VCAA.  Also, all identified available records have 
been obtained and the veteran has undergone two VA 
examinations during the coursed of his appeal.  

Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  
Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. § 
3.351(a)(1).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  An individual will be 
considered in need of regular aid and attendance if he: (1) 
Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(b)(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions which the veteran is able to 
perform should be considered in connection with his condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352(a).  Neither 
is he a patient in a nursing home because of mental or 
physical incapacity.  Further, a review of all of the medical 
evidence, including treatment records, dated from March 1996 
to February 2002, and VA examination reports, dated in 
January 1998 and January 2000, overwhelmingly indicate that 
the veteran does not require aid and attendance as a result 
of inability to dress or undress himself or keep himself 
ordinarily clean and presentable.  Neither does he require 
the adjustment of any prosthetic or orthopedic appliance.  
Further, it is not demonstrated that he is unable to feed 
himself through loss of coordination or weakness nor is he 
unable to attend to the wants of nature.  Nor does any of 
this evidence indicate that the veteran is bedridden.  

The veteran's disabilities are peripheral vascular disease of 
the right leg, evaluated as 40 percent disabling; peripheral 
vascular disease of the left leg, evaluated as 20 percent 
disabling; radiation proctitis, evaluated as 20 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
history of prostate cancer, evaluated as 10 percent 
disabling; anemia, evaluated as 10 percent disabling; 
gastroesophageal reflux disease (GERD), evaluated as 10 
percent disabling; degenerative changes in the left knee, 
evaluated as 10 percent disabling; and residuals of a 
fracture of the left fibula, left foot hallux valgus, 
residuals of a fracture of the left second metatarsal, a 
deviated nasal septum, residuals of a forehead laceration, 
and chronic obstructive pulmonary disease (COPD), all 
evaluated as noncompensably disabling.

The report of a January 1998 VA evaluation for the purpose of 
evaluating the need for aid and attendance of another, shows 
that the veteran's main complaint was of pain in the right 
lower extremity.  He had had a deep vein thrombosis in that 
extremity in 1994.  He had also been treated for prostate 
cancer with surgery and radiation in 1992.  He stated that he 
was getting help from his niece approximately once every two 
weeks.  She would help with his laundry and do errands for 
him.  It was noted that he did not require attendants daily 
in his life and was able to protect himself from the hazards 
or dangers in his environment.  

Examination showed that he walked with a limping gait 
favoring the right leg.  Blood pressure was 140/80.  There 
was no motor weakness of the upper extremities, although the 
veteran did have some minimal pain on motion of the left 
shoulder without any swelling or localized tenderness.  The 
lower extremities showed extensive varicosities on the right 
lower extremity that were mostly capillary in nature.  The 
right calf was slightly swollen.  He had diminished 
peripheral pulses on both sides.  There was no limitation of 
motion of the lumbar, thoracic or cervical spine.  The 
veteran ambulated with a cane, but was able to leave the 
house any time despite the pain in the right leg.  A chest X-
ray showed slight COPD.  An EKG study showed sinus 
tachycardia.  Laboratory studies showed normal liver function 
test and a normal blood count.  The conclusion was that the 
veteran might need help from somebody to do cleaning of the 
house, laundry or other errands.  

The veteran received intermittent treatment at a VA facility 
from 1996 to 2000.  A VA examination for the purpose of 
determining the need for aid and attendance was conducted in 
January 2000.  At that time, he gave a history of COPD of 
five years duration.  He had a chronic cough, mainly in the 
morning.  He had mild intermittent dyspnea on exertion.  He 
gave a history of a blood clot in the right leg in 1994, for 
which he took oral anticoagulation medication.  He also had a 
history of retropubic radical prostatectomy for localized 
prostate cancer in 1992.  He described urinary incontinence 
since that time, but did not wear pads on a regular basis.  
He denied dysuria, hematuria, hesitancy or stress 
incontinence.  He gave a history of anemia for which he had 
received blood transfusions.  He did not take medication for 
this and was not on iron supplements.  In 1975 or 1976 he had 
developed liver disease secondary to alcohol abuse, but 
denied any liver problem since he stopped drinking.  

The veteran lived alone and had a friend who helped him with 
housework and laundry about twice a week.  He was not 
permanently bedridden and his vision was intact.  He was 
capable of protecting himself from the hazards of daily 
living.  He ambulated with the help of a walker.  He could 
fix dinner independently and do his activities of daily 
living independently.  He could feed himself, fasten his 
clothing, bath, shave and use the toilet.  Friends helped him 
with his grocery shopping.  He did not have functional 
restrictions due to limitation of motion, muscle atrophy or 
contractures.  Following physical and laboratory examination, 
the diagnoses were mild normochromic normocytic anemia; COPD, 
with normal pulmonary function tests; history of blood lot of 
the right leg, resolved, with residual pain on prolonged 
standing; no evidence of chronic liver disease; peripheral 
vascular disease of both lower extremities; status post 
retropubic radical prostatectomy, followed by radiation 
therapy for carcinoma of the prostate; and osteoarthritis of 
the left knee.  It was noted that the veteran needed 
assistance in transportation and with housekeeping and 
laundry, but was capable of performing activities of daily 
living independently.  

Subsequently, the veteran continued to receive treatment at a 
VA outpatient clinic. In February 2002, was treated for 
anemia.  He required the transfusion of two pints of blood.  

Analysis

A review of all of the medical evidence reflects that the 
veteran needs help with housework and laundry, but that he is 
able to competently conduct his daily affairs on an 
independent basis.  There is no evidence that he requires the 
regular assistance of another person to protect himself from 
the hazards of everyday living.  On the contrary, both 
evaluation reports indicate that he is able to function 
independently.  Also, his vision was described as intact and 
he is residing in his home.  On the basis of the above 
analysis, a preponderance of the evidence is against a 
finding that the veteran is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (Rating Schedule) (not including ratings 
based upon unemployability under § 4.17 of this chapter): (1) 
Has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met with the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

The RO has evaluated the veteran's disabilities as peripheral 
vascular disease of the right leg, evaluated as 40 percent 
disabling; peripheral vascular disease of the left leg, 
evaluated as 20 percent disabling; radiation proctitis, 
evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; history of prostate cancer, evaluated 
as 10 percent disabling; anemia, evaluated as 10 percent 
disabling; gastroesophageal reflux disease (GERD), evaluated 
as 10 percent disabling; degenerative changes in the left 
knee, evaluated as 10 percent disabling; and residuals of a 
fracture of the left fibula, left foot hallux valgus, 
residuals of a fracture of the left second metatarsal, a 
deviated nasal septum, residuals of a forehead laceration, 
and chronic obstructive pulmonary disease (COPD), all 
evaluated as noncompensably disabling..

Review of the medical evidence of records fails to show that 
he had any single disability that would warrant a 100 percent 
evaluation.  See 38 C.F.R. Part 4.  Therefore, he does not 
meet the criteria for being housebound since he does not have 
a single permanent disability rated 100 percent disabling 
under the Rating Schedule.  Neither does the record show that 
he is substantially confined to his dwelling or immediate 
premises.  On the basis of the previous analysis with respect 
to the evaluation to be assigned to each of the veteran's 
disabilities and competent medical evidence reflecting that 
he is physically able to depart his premises, a preponderance 
of the evidence is against a finding that the veteran is 
permanently housebound.  38 U.S.C.A. § 1502; 38 C.F.R. § 
3.351.


ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

